I am honoured to address the
General Assembly at its fifty-ninth session on behalf of
the Republic of the Marshall Islands.
Allow me to extend my congratulations to you,
Mr. President, on your election, and to wish you well in
your endeavours throughout this session.
This year has seen important landmarks for the
Marshall Islands at the domestic level. On 1 May we
celebrated the twenty-fifth anniversary of the adoption
of our Constitution. The same day also marked the
entry into force of our amended Compact of Free
Association with the United States. The renewal of that
agreement reaffirms the special relationship between
our two countries.
At the regional level, we continue to place great
importance on our membership in the Pacific Islands
Forum. Over the past year, the Forum has conducted a
comprehensive review of existing regional
mechanisms. Last month Pacific leaders met in Samoa,
where they endorsed the terms of reference of a new
Pacific Plan, which will develop a strategy for broader
regional cooperation based on the key goals of
economic growth, sustainable development, good
governance and security.
At the international level, the Marshall Islands
reaffirms its solidarity with the Alliance of Small
Island States (AOSIS), which continues to act as a
powerful voice for small island developing States.
It has long been recognized that small island
developing States suffer from unique vulnerabilities
and disadvantages. In January 2005, the international
community will meet in Mauritius to conduct the
10-year review of the Barbados Programme of Action
for the Sustainable Development of Small Island
Developing States. Over the past year, members of
AOSIS have been engaged in a detailed process of
preparation for the international meeting. At an
interregional meeting in January, small island
developing States adopted the AOSIS Strategy for the
Further Implementation of the Barbados Programme of
Action, which addresses critical issues including
climate change and sea-level rise, renewable energy,
trade access and others.
It is vital that we maintain the momentum in the
lead-up to Mauritius in order to ensure a successful
outcome for small island developing States. I
encourage the international community to become
engaged in the ongoing preparatory process and to
participate in the international meeting at the highest
level. It is our fervent hope that the meeting will
produce practical outcomes that will assist small island
developing States in implementing the Programme of
Action to benefit people at the local level.
In this increasingly globalized world, the
Marshall Islands faces challenges shared by many
other small island States. Our environment is extremely
vulnerable to the effects of climate change and natural
disasters; our small population faces the challenge of
managing high levels of major diseases such as
diabetes, and the risk of the rapid spread of HIV/AIDS
and other sexually transmitted diseases; and our limited
resource base and remoteness restrict our ability to
integrate into the global economy.
With these challenges in mind, the Marshall
Islands is particularly concerned about the following
issues.
First, regarding sustainable development, the
Marshall Islands has developed a national sustainable
development strategy, and we are in the process of
establishing a task force to ensure that the Millennium
Development Goals are fully integrated into our
national strategy. In striving to achieve internationally
agreed development goals, we are severely constrained
by our lack of human and technical resources. Thus we
continue to seek to form partnerships that will assist us
through capacity-building and technology transfer.
We were pleased that the twelfth session of the
Commission on Sustainable Development focused on
water, sanitation and human settlements. We in the
Pacific region are working hard to improve access to
fresh water and to develop environmentally responsible
waste-management systems. We seek the support of the
international community to assist us in the
implementation of regional projects such as the Pacific
Regional Action Plan on Sustainable Water
Management. We look forward to the thirteenth session
of the Commission’s providing further policy guidance
in these areas.
23

An ongoing issue of the utmost concern for the
people of the Marshall Islands is that of nuclear-
weapon testing. Between 1946 and 1958, the United
States conducted a series of nuclear tests in the
Marshall Islands, which included the detonation of 23
atomic and hydrogen bombs. On 1 March this year we
commemorated the fiftieth anniversary of the Bravo
test at Bikini atoll. The Bravo blast was 1,000 times
more powerful than Hiroshima, and its fallout spread
radioactive debris across the neighbouring islands.
Today, many of our people continue to suffer
from the long-term health effects, while others remain
displaced from their homes because of ongoing
contamination. We urge the United States Government
to fully address the issue of adequate compensation for
populations affected by the nuclear testing programme
and to fulfil its responsibilities regarding the safe
resettlement of displaced populations.
On broader issues of disarmament and non-
proliferation, we urge the international community to
retain a focus on disarmament by the nuclear-weapon
States, as well as on non-proliferation measures. We
look forward to next year’s Review Conference of the
Parties to the Treaty on the Non-Proliferation of
Nuclear Weapons, and we hope that the Conference
will produce substantial progress on the 13 steps
towards complete nuclear disarmament.
I wish to reiterate our critical concern regarding
climate change. Along with other low-lying island
nations, we are most vulnerable to the impacts of
climate change. We are already experiencing these
dramatic effects: sea levels are rising, weather patterns
are changing and coral reef systems are being harmed.
Urgent action is needed at the global level to halt and
ultimately reverse the devastating impact of climate
change. Without such global action, our national efforts
at sustainable development will ultimately be rendered
meaningless.
While we are committed to playing our part,
strong leadership is required by the major
industrialized countries. We renew our support for the
Framework Convention on Climate Change and the
Kyoto Protocol, and we call upon all States that have
not yet done so — in particular the major emitters — to
ratify the Protocol without further delay. We also call
upon the international community to assist small island
developing States in developing and implementing
comprehensive adaptation strategies.
As a nation whose livelihood depends on the
resources of the sea, we are becoming increasingly
concerned about the state of the world’s oceans and
fish stocks. At the regional level, we cooperate closely
with other members of the Pacific Islands Forum to
ensure that the oceans and marine resources in our
region are managed in a responsible and sustainable
manner. The Pacific Islands Regional Ocean Policy,
adopted in 2002, will be implemented throughout the
region under a recently developed framework for
integrated strategic action. Another notable
achievement in the region is the entry into force of the
Convention on the Conservation and Management of
Highly Migratory Fish Stocks in the Western and
Central Pacific Ocean.
While such developments are encouraging, we
reiterate our concerns regarding the prevalence of
illegal, unreported and unregulated fishing. Like many
other small island developing States, we rely on
fisheries resources as a primary means of survival, yet
we lack the capacity to adequately monitor our
exclusive economic zone. Regional and international
cooperation must focus on addressing the problem of
illegal, unreported and unregulated fishing and
assisting small island developing States by building
capacity for monitoring and surveillance.
I have briefly mentioned a few of the major
priorities for the Marshall Islands. There are, of course,
many other important issues to be addressed during the
upcoming session.
International terrorism is obviously one of the
biggest challenges facing the global community today.
The reality is that no State or region is immune. All
States must take action at the national level and must
cooperate at the regional and international levels to
ensure that we combat terrorist threats with
comprehensive and unified action. Within the Pacific
region, we continue to cooperate closely to ensure that
effective regional action is taken to combat threats to
peace and security. At the national level, we are in the
process of implementing the 12 core anti-terrorism
conventions and the relevant Security Council
resolutions, and we have taken many steps to combat
money laundering and terrorist financing.
The Marshall Islands, as a State party to the
Rome Statute, welcomes the ongoing progress of the
International Criminal Court. We are pleased that the
Court is now fully operational and has begun its first
24

investigations. We are confident that the Court will
play a valuable role in the administration of justice at
the international level, and we urge those States that
have not yet done so to become parties.
Another issue requiring action by this body is the
continued exclusion of Taiwan from the United
Nations. Taiwan is a peace-loving, sovereign State, and
only its democratically elected Government can be the
legitimate representative of the interests of the people
of Taiwan within the United Nations. The Marshall
Islands reiterates its full support for the ongoing quest
of the people of Taiwan to be granted membership in
this global body and in various other international
organizations.
Finally, the Marshall Islands reiterates its support
for the expansion of the Security Council in both
categories of membership. We support the allocation of
a new permanent seat to Japan, and we believe that the
representation on the Council of developing countries
must be increased. Such expansion is crucial if the
Council is to retain its legitimacy.
My delegation looks forward, Mr. President, to a
productive session under your able leadership.